Citation Nr: 1629950	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the Navy from February 1952 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In response to the June 2011 rating decision's denial of the Veteran's request to reopen the issue of entitlement to service connection for pes planus, the Veteran submitted a timely July 2011 notice of disagreement.  The RO then furnished an April 2012 statement of the case, and the Veteran submitted a VA Form 9 in April 2012.  The Veteran later submitted additional requests to reopen his service connection claim for pes planus in June 2014, February 2015, and April 2015.  Despite the fact that this issue was already on appeal, the RO issued rating decisions declining to reopen the Veteran's claim in January 2015, April 2015, and May 2015.  However, the June 2011 rating decision remained pending and was not final.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed July 1998 decision, the Board denied the Veteran's claim of service connection for pes planus.

2.  The evidence received since the July 1998 Board decision is cumulative and redundant of the evidence of record at that time, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for pes planus.


CONCLUSIONS OF LAW

1.  The July 1998 Board decision that denied the Veteran's claim of entitlement to service connection for pes planus is final.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2015). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for pes planus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by a June 2010 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in June 2011.  The letter also described what the evidence must show to constitute new and material evidence.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  In this case, VA fulfilled its duty to assist the Veteran by obtaining the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his request to reopen his previously denied claim for entitlement to service connection for pes planus; however, an examination is not warranted as the claim is not reopened herein.  See 38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, VA is not required to provide the Veteran with a VA examination in conjunction with his claim to reopen entitlement to service connection for pes planus.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

The Veteran's service connection claim for pes planus was initially denied in a July 1997 rating decision.  The RO determined that the Veteran's service treatment records were negative for any complaints, findings, or diagnosis related to flat feet.  In addition the evidence did not demonstrate that this disorder was caused by service.  The Veteran was informed of that decision and his appellate rights in a July 1997 letter.  The Veteran appealed this rating decision, and his claim was subsequently denied by the Board in a July 1998 decision.  The Board determined that the claim was not well grounded as there was no evidence to establish a relationship between the Veteran's pes planus and active service.  The Veteran did not appeal this decision.  Therefore, the July 1998 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

At the time of the July 1998 Board decision, the evidence of record included the Veteran's statements, his service treatment records, military personnel records, and VA examinations dated in May 1997.  The Veteran's DD 214 documented that the Veteran's most significant duty assignment was on the USS Philip (DD 498).
The Veteran's service treatment records (STRs) reveal that no foot abnormalities were noted in the February 1952 enlistment examination.  The Veteran also denied having foot trouble in the corresponding February 1952 Report of Medical History.  The STRs do not reflect that the Veteran reported or was found to have any foot problems during service.  By the time of his separation examination in January 1956, the Veteran's feet were still described as normal in the clinical evaluation.  After service, the May 1997 VA examination reported that the Veteran had a diagnosis of pes planus.  

In his statements, the Veteran asserted that his flat feet developed as a result of persistent walking and standing on the steel decks of his assigned ship during service.  See November 1996 Statement in Support of Claim; May 1997 VA examination.  He reported having normal arches at the time of his enlistment.  See May 1997 VA examination.  He further contended that his flat feet developed during service, stating that his pain and discomfort began in 1954.  See November 1996 Statement in Support of Claim; November 1997 VA Form 9.  In addition, the Veteran's representative reported that the symptoms of pain and discomfort had continued since service.  See June 1998 Informal Hearing Presentation.  

The evidence received after the July 1998 Board decision includes the Veteran's statements, VA treatment records dated from May 1997 to February 2015, a February 1956 record of discharge from active duty, a chronological history for the USS Philip (DD 498), private treatment records dated from July 2003 to November 2009, and a January 2015 treatment record from Community Foot Specialists.

As noted above, the record shows that additional service personnel records were received after the July 1998 Board decision.  However the record of discharge provides information related to administrative matters, such as the dates of the Veteran's enlistment and separation.  In addition, the chronological history of the USS Philip only provides some basic information about the ship, including a summary of its operations between 1942 and 1957.  Thus, these records are not relevant to the Veteran's pes planus claim.  As a result, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to the facts of this case and that the Veteran's claim should not be reconsidered on this basis.

A May 2011 VA treatment record reflects that the Veteran's previously documented pes planus is still present.  The Veteran continues to assert that he did not have foot problems before joining the Navy.  See June 2010 Statement in Support of Claim.  The Veteran also still reports that this issue began during service, but he now identifies the year as 1953.  See June 2014 Application for Disability Compensation and Related Compensation Benefits.  In addition, the Veteran maintains that this issue is attributable to the steel decks of his ship during service.  See June 2010 Statement in Support of Claim.  The Veteran has also detailed that everything on the USS Philip was made of steel, including the ladders.  See July 2011 Notice of Disagreement.  The Board finds that that these contentions do not constitute new and material evidence as they are cumulative of the assertions that were previously of record.

The Board notes that a January 2015 record from the Community Foot Specialists stated that the Veteran was applying for disabilities, and he was told that "it" was the steel decks in the Navy.  However, the record did not indicate who made this statement to the Veteran or whether "it" referred to his pes planus.  The Board notes that the Veteran is competent to report what a medical professional has told him.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, neither this treatment record nor the other available evidence reflects that there is competent evidence of a nexus between the Veteran's current pes planus and service.  He has long asserted that the foot problems were due to his time on shipboard.

The Veteran also stated that his painful arches are "secondary" to musculoskeletal issues.  See February 2015 Application for Disability Compensation and Related Compensation Benefits.  The Board notes that basing a claim of service connection on a new theory of etiology does not constitute a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 19 Vet. App. 470 (2004); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Therefore, although the Veteran appears to raise a new theory of secondary service connection, he is nonetheless required to submit new and material evidence to reopen the claim of service connection for pes planus.  The Veteran did not identify a specific service-connected disability in his February 2015 statement, and he has not provided additional evidence to support this theory.  The record shows that the Veteran is currently service-connected for bilateral hearing loss; residuals of a left inguinal hernia, postoperative; residuals of a right inguinal hernia, postoperative; and status post basal cell carcinoma of the right upper lip.  However, the available evidence does not suggest that any of these service-connected disabilities caused or aggravated the Veteran's pes planus.  Thus, while this statement is new, it does not raise a reasonable possibility of substantiating the claim.

Therefore, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of entitlement to service connection for pes planus.  The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for pes planus is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


